Citation Nr: 1828379	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  10-24 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of an injury to the right upper extremity (claimed as a bayonet wound).

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse



ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1974 to July 1977.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the RO in Reno, Nevada, which denied service connection for the issues on appeal.  The matter was first before the Board in December 2011, where the issues on appeal were denied.  Prior to the decision, the Veteran was afforded a Board videoconference hearing before one of the undersigned Veterans Law Judges (VLJ) in July 2011.  The hearing transcript has been associated with the record.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's December 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the July 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying of the opportunity to receive a new hearing and/or a new decision from the Board.  In September 2013, the Veteran requested a new hearing.

In June 2014, the Board issued an order vacating the December 2011 decision.  The Board then remanded the matter in August 2014 to afford the Veteran the right to testify at another hearing.  This second hearing, which was conducted by a different undersigned VLJ, was held in May 2015.  A transcript of the hearing is of record.

Subsequently, in November 2015, the Board again remanded the issues on appeal for additional development.  Specifically, the AOJ was to attempt to obtain any potentially outstanding records related to "special operations" the Veteran alleged performing for both the Central Intelligence Agency (CIA) and Naval Investigative Services (NIS).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As will be explained below, while the requested records were unable to be obtained (as they do not exist), VA made adequate efforts to do so, which is documented in the record, and the Board finds that the instant matter is ripe for adjudication.

Upon the matter again being returned to the Board, the Veteran was afforded a hearing before a third undersigned VLJ in October 2017.  See 38 U.S.C. § 7102(a) (2012) (appeals can be assigned only to an individual VLJ, or to a panel of not less than three members); Arneson v. Shinseki, 24 Vet. App. 379 (2011) (a veteran is entitled to have an opportunity for a hearing before all VLJs who will ultimately decide the appeal).  The transcript of the hearing has been associated with the record.

Since the issuance of the last supplemental statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided in writing in a January 2018 letter from the Veteran's representative.  38 C.F.R. § 20.1304 (2017).  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with residuals of a right upper extremity injury, and has also been diagnosed with multiple acquired psychiatric disorders.

2.  The right upper extremity injury residuals and acquired psychiatric disorders are not related to any in-service injury, disease, event, or corroborated stressor.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of an injury to the right upper extremity have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2017).

2.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.326, 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

The Veteran's claim for service connection for posttraumatic stress disorder (PTSD) is based on assertion of claimed in-service personal assault.  In such cases, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  VA will not deny such a claim without providing notice that records other than service department records, and evidence of changes in behavior, can be used to provide credible supporting evidence of the stressor.  38 C.F.R. 
§ 3.304(f)(3); Gallegos v. Peake, 22 Vet. App. 329 (2008).  The RO complied with this requirement.  The statement of the case (SOC) issued in March 2010 included a description of possible sources of information and evidence such as police reports or medical treatment records for assault; thus, this placed the Veteran on notice to submit such evidence if in his possession.

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  Under such circumstances, VA's duty to notify may not be satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence VA found lacking in the claimant's presentation.  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a SOC or SSOC, is sufficient to cure a timing defect).  

VA's duty to notify was satisfied subsequent to the initial RO decision by way of letters sent to the Veteran in April and October 2008 and the March 2010 SOC; fully addressing all notice elements.  The documents informed the appellant of what evidence was required to substantiate the claims and of the division of responsibility between VA and a claimant in developing an appeal; therefore, the Veteran was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, the claims were readjudicated with the issuance of multiple SSOCs.  Neither the Veteran nor the representative has indicated any prejudice caused by this timing error, and the Board finds no basis for finding prejudice against the Veteran's appeal of the issues adjudicated in this decision.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Moreover, during the multiple hearings before the undersigned VLJs, the presiding VLJs clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran could submit in support of the claim.  These actions supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Regarding the duty to assist in this case, during the course of this appeal the Veteran received various VA and private mental health and right upper extremity examinations and opinions.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While there is some question as to the adequacy of one or more of the opinions, as the instant decision denies service connection for the issues on appeal based upon the lack of any in-service injury, disease, event, or corroborated stressor, the Board finds remand to schedule a new VA mental health and/or right upper extremity examination to not be warranted, as any such examinations and opinions would be based upon an inaccurate factual premise (the Veteran's history of in-service assaults that the Board finds as fact never occurred).  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

All relevant documentation, including SSA records and VA and private treatment (medical) records, has been secured or attempted to be secured to the extent possible, and all relevant facts have been developed.  As noted above, in November 2015, the Board remanded in an attempt to obtain potentially outstanding CIA and/or NIS records related to the Veteran's reported in-service injuries/stressors.  The record reflects that, despite receiving no records on remand, the Agency of Original Jurisdiction (AOJ) adequately attempted to obtain any such records (which do not exist).  Further, on multiple occasions since the November 2015 remand, including in a November 2015 statement, the Veteran stated that there would be no records to obtain due to the "classified" nature of the alleged special operations.

For these reasons, there remains no question as to the substantial completeness of the record as to the service connection issues on appeal.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for Right Upper Extremity Injury Residuals 
and Acquired Psychiatric Disorders

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran's currently diagnosed right upper extremity residuals and acquired psychiatric disorders are not chronic diseases under 38 C.F.R. § 3.309(a).  As such, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to the issues on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

Under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Under 
38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals, and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file and adequately addresses the relevant evidence in the instant decision.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

At the outset, the Board notes that the Veteran is currently diagnosed with residuals of a right upper extremity injury, and has also been diagnosed with multiple acquired psychiatric disorders.  Such diagnoses can be found within multiple VA and private treatment records received throughout the course of this appeal.  There is significant confusion as to the Veteran's exact acquired psychiatric disorders.  Records received during the course of this appeal reflect that various medical professionals have diagnosed PTSD, major depression, bipolar disorder, anxiety disorder, personality disorder, anger management disorder, panic disorder, and alcohol abuse.  As the instant decision denies service connection for an acquired psychiatric disorder based upon a lack of an in-service injury, disease, event, or corroborated stressor, the question of the exact acquired psychiatric disorders is irrelevant to the instant matter.

Having reviewed all the relevant evidence of record, the Board finds that the currently diagnosed right upper extremity injury residuals and acquired psychiatric disorders are not related to any in-service injury, disease, event, or corroborated stressor.  The Board acknowledges that it has received multiple positive private nexus opinions attributing both the right upper extremity injury residuals and one or more diagnosed acquired psychiatric disorders to claimed experiences during service; however, as all of these opinions are based upon the Veteran's self-reported in-service history, which, for the reasons discussed below, is not credible, the opinions are of no probative value as they are entirely based upon an inaccurate factual basis.  See Reonal, 5 Vet. App. at 461 (holding that an opinion based upon an inaccurate factual premise has no probative value).  The Board has not discounted the history of in-service stressors and injury because the Veteran was the source of the history; rather, the history is discounted because it is outweighed against the other lay and medical evidence of record, so is not credible.  It is the completeness and accuracy of that history that is important rather than the source of the history.  See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by a veteran, but the strength of the opinion depends rather upon the accuracy of the facts asserted by the veteran); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (stating that review of the claims file is not a talisman). 
	
Further, the Board finds that the findings and opinions of private physician Dr. JPC are of no probative value due to lack of credibility on the part of the physician and the Veteran.  Within the record can be found two opinions that are both dated September 5, 2008, and both of which were purportedly drafted by Dr. JPC.  These two opinions are nearly identical in form and substance.  The first opinion, submitted to VA in pursuit of disability compensation, purported to attribute the Veteran's bicep tendon tendinosis, permanent degenerative changes, loss of vascularity, and tearing to significant trauma that occurred when the Veteran suffered a bayonet stab injury.  The second opinion, submitted to SSA in pursuit of disability compensation, purported to attribute the Veteran's bicep tendon tendinosis, permanent degenerative changes, loss of vascularity, and tearing to significant trauma that has occurred over the many years of (post-service) heavy iron work construction.  These inconsistent and contradictory "opinions" were specifically tailored to increase the chances that the Veteran would receive benefits from both SSA and VA.  Assuming for the purposes of this decision the authenticity of the documents, the doctor who allegedly authored the opinions abandoned the role of a medical professional in favor of biased advocate in favor of the Veteran who was willing to write contradictory medical statements on the same day in order to help the Veteran gain compensation from both SSA and VA.  For these reasons, these contradictory and highly questionable purported opinions are of no probative value.

The Veteran asserts that service connection for both residuals of an injury to the right upper extremity and an acquired psychiatric disorder is warranted because of an in-service personal assault in which the Veteran was stabbed with a bayonet.  Additionally, the Veteran asserts that multiple other in-service assaults may have also caused one or more acquired psychiatric disorders.  For all the reasons discussed below, in particular the Veteran's lack of credibility and inconsistent factual history, the Board finds that these alleged assaults did not in fact occur.

As discussed above, under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, as is alleged here, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Having reviewed all the evidence of record, the Board does not find such corroborative evidence has been received.  

Consider whether there is evidence of behavioral changes following the claimed assault, here, service personnel records reflect requests for transfer to other military duty assignments, deterioration in work performance, substance abuse problems, and citations for being absent without leave (AWOL); however, within the context of the entire claims file, and as the causes of these events is due to factors that have clear explanations in the evidence of record, this evidence does not point to an in-service stressor event in the form of a personal assault.  As discussed below, despite the Veteran's willingness to report and seek treatment at sick call for multiple physical problems and psychiatric symptoms during service, there is no indication the Veteran ever sought treatment for physical injuries related to one or more assaults.  Further, in February 1981, four years after service separation, the Veteran willingly reported to a treating physician that he "conned" his way through the Navy.  Rather than being "markers" of personal assault during service, as reiterated in the February 1981 mental health treatment record, the aforementioned behaviors were due to the Veteran's difficulty with authority and use of "acting out" as a personal defense mechanism.  The examiner also noted that the Veteran utilized rationalization to justify his bad behaviors in service, rather than evidence of in-service personal assault.    

In January 2018, VA received a private psychological examination and opinion.  As part of the examination, the private examiner was asked to provide an opinion as to whether the claimed in-service assaults/stressors were credible allegations.  The private examiner opined that the reports were credible.  This opinion was based, in part, on the following: 1) the Veteran had given a concise recount of those events across examinations; 2) treating providers' confirmation of the Veteran's sincerity and motivation in treatment; 3) corroborating statements by the Veteran's spouse confirming the behavior; 4) medical documentation verifying that the physical injuries to the right upper extremity were related to the bayonet strike suffered decades previously; 5) the Veteran's lengthy participation in mental health treatment; and 6) results of objective testing found to be valid with no evidence of malingering.

Concerning the Veteran's "concise recount," as will be discussed below, the Veteran has not provided a concise recount of the in-service assaults over the past 10 years but has provided inconsistent and not credible accounts of alleged in-service injury and stressors; therefore, the private opinion is based upon an inaccurate factual assumptions both that the Veteran's represented history is accurate and that it has been consistently reported for 10 years.  As to the confirmation of sincerity and motivation in treatment, lengthy participation in mental health treatment, and objective testing found to be valid with no evidence of malingering, the Board does not deny that the Veteran has significant mental health problems; however, such evidence does not specifically support that the Veteran's advanced in-service assaults actually occurred.  Regarding the spouse's corroborating statements, the Board notes that, per the spouse's October 2017 testimony, she did not meet the Veteran until years after service separation.  Finally, concerning medical documentation verifying that the physical injuries to the Veteran's right upper extremity were related to the bayonet strike suffered decades previously, the Board notes that the private examiner was likely referencing the September 5, 2008, private opinion from Dr. JPC, which, for the reasons previously discussed, is not a valid or credible opinion.  For these reasons, the Board finds the private examiner's January 2018 assumption that the Veteran's reports of in-service assaults were credible is based upon inaccurate assumptions (so the purported opinion has no probative value), as such reported history is outweighed by the other lay and medical evidence of record.  For all the reasons discussed, the Board finds that the Veteran's claimed in-service personal assault stressor has not been corroborated under 38 C.F.R. § 3.304(f)(5).

Service treatment records reflect that the Veteran regularly sought treatment for various ailments during service.  Such treatments included a possible fracture of the right hand caused by breaking down a bathroom door, a left wrist laceration, sickness, ureteral discharge, left foot cellulitis, and acne vulgaris.  The service treatment records do not include any notation of injury to the right upper extremity, to include a bayonet wound, or any report of injury from one or more fights or other physical altercations.  The Board notes that the box for "abnormal" is checked next to "identifying body marks, scars, and tattoos" in the December 1976 discharge examination, with no indication is to what was identified; however, the examination report indicates that the Veteran had no upper extremity disorders at service separation, and the May 1974 service entrance examination also reflects that the Veteran entered service with what appears to have been an appendix scar.  As such, the weight of the evidence indicates that the body marks, scars, and/or tattoos noted at service separation referred to the appendix scar noted at service entrance.

The service treatment records appear to be complete, and a bayonet assault or physical injury including laceration is the type of injury that would have been reported had it occurred, such that complaints of injuries due to one or more assaults would have been recorded had the Veteran sought treatment during service.  Per the above, while in service the Veteran did seek treatment for a number of problems, specifically including fracture and laceration.  As the Veteran was willing to seek treatment for problems (including laceration) that are similar to injuries that would be sustained in a bayonet laceration injury, the Veteran would have also sought treatment for assault-related injuries by knife or bayonet, had such injury actually occurred during service.  As a result, the absence of any in-service complaint, finding, or reference to treatment for assault-related injuries - by knife or bayonet - is one factor, among others in this case, that weighs against a finding that the Veteran was assaulted on one or more occasions during service.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

Service treatment records do show that in February 1975 the Veteran reported to sick bay, appearing to be in the manic stage of manic depressive psychosis.  The Veteran was referred for a psychiatry consultation.  Per the February 1975 consultation report, the Veteran complained of recurrent disturbing dreams and daytime hallucinations.  The in-service examiner noted that the Veteran's childhood and adolescence were marked by numerous episodes of minor delinquent behavior, and that the Veteran was a daredevil whose "ultimate ambition" was to be a mafia leader because of the power and prestige that came with such a position.  The Veteran reported having audio, visual, and tactile hallucinations that typically occurred when the Veteran was alone, daydreaming, or about to fall asleep. 

At the conclusion of the examination in February 1975, the Veteran was not diagnosed with any acquired psychiatric disorder.  Rather, the Veteran was found to be an intense, somewhat hysterical, and immature 17-year-old who received a great deal of satisfaction from attention.  The Veteran achieved attention via feats of bravado, either real or imagined, which lead to poor judgment and risk taking.  The hallucinations were typically hysterical in nature and not indicative of psychosis or schizophrenia, rather, the Veteran was simply extremely suggestive.  Valium was prescribed to reduce REM sleep so that the Veteran would have less "subjective awareness of dreaming."  It was noted that with close supervision and guidance the Veteran's "considerable enthusiasm" could turn the Veteran into an excellent sailor.

Based upon the in-service examiner's findings, the Veteran did not have an acquired psychiatric disorder during service.  Rather, the Veteran had an overactive imagination and thoughts of grandeur.  Further, even if this was an isolated mental health incident, the service treatment records reflect that any mental health symptoms resolved prior to service separation.

In the January 2018 private psychological examination, the private examiner was asked to opine as to when the Veteran first manifested symptoms of PTSD.  Per the examination report, the private examiner opined that mental health symptoms reported by the Veteran in service in February 1975 was the first manifestation of PTSD symptoms, and that said symptoms continued from that day to the present.  Again, as the Board finds the Veteran's asserted in-service stressors/assaults to not be credible (i.e., to not have in fact occurred), this opinion is based upon an inaccurate factual premise, so is of no probative value.  See Reonal, 5 Vet. App. at 461 (holding that an opinion based upon an inaccurate factual premise has no probative value).

Finally, the Board will address the Veteran's overall lack of credibly, which is evidence that supports the Board's factual finding of no in-service injury, disease, event, or corroborated stressor.  The inconsistencies in the Veteran's accounts over the course of the appeal regarding the alleged assaults and the circumstances behind them are significant and unlikely to be the product of mere differences in the retelling of the same story.  Here, the Board will go through the Veteran's various stories in reverse chronological order to show how the story has developed over the years.  The fact that the circumstances and timing of the alleged assaults have varied noticeably with each recollection, coupled with the "revelation" of secret drug operations undertaken by the Veteran (disclosed more than 30 years after service separation), makes it highly improbable that the accounting of in-service assaults is accurate.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  The more recent versions of assaults are also less contemporaneous in time to other earlier assertions and histories given by the Veteran, including the particularly probative history found within a February 1981 treatment record in which the Veteran "talked at some length as to how he 'conned' his way through the Navy."

Per the report from the January 2018 private mental health examination, the Veteran, who was stationed on the USS Oriskany, alleged being enlisted as an informant for NIS after becoming aware that sailors who were moving heroin were discussing murdering their division officer by throwing him overboard.  The Veteran alleged he had worked with NIS during service, that he purchased heroin from one of the sailors, who was subsequently arrested, and when the other sailors involved in the drug sales learned that the Veteran was going to testify against the seller, he was physically attacked.  The Veteran asserted that after he actually testified, while on shore in Subic Bay in the Philippines, he was grabbed by several sailors, beaten, and stabbed in the right arm with a bayonet.  

The Veteran further reported that, after successfully fighting off the attackers, he was brought to the city clinic by his girlfriend, where he was treated and released.  The Veteran told the examiner that he reported the assault to NIS, at which point he was taken to the infirmary and the stitched bayonet wound was cleaned.  The Veteran told the private examiner that the wound was "never put on record" after being cleaned.  

During the course of the appeal, the Veteran has argued that, due to the classified nature of the NIS work, any records regarding these incidents are not, and never will be, available; however, even if that were true (which the evidence shows it is not), by the Veteran's own admission, the Veteran was taken to the infirmary on the ship after reporting to NIS.  As VA has the Veteran's service treatment records, there should be some notation in the records that the Veteran stopped by the infirmary/sick bay to have an already stitched wound cleaned; there is not.  Such missing notation weighs against the credibility of the Veteran's story.

The Veteran advanced that, after the assault, when he was being transferred to the USS Ranger where he was recognized as the individual who informed on the various drug actives and was shunned and abused by fellow service members.  According to the Veteran's recent account, on one occasion, the Veteran was gagged, beaten by five sailors, and threatened with being thrown overboard.  

At the October 2017 Board videoconference hearing, the Veteran gave similar testimony about the bayonet assault to that reported in the January 2018 private mental health examination.  Again, the Veteran testified that the stitch work was cleaned and that a fresh bandage applied while aboard the ship.  The Veteran also testified to going AWOL on multiple occasions "to protect myself" from death threats and assaults; however, as discussed above, the Board does not find this testimony credible.  Rather, it appears the Veteran went AWOL as part of "conning" the Navy.  In fact, in a January 2015 VA treatment record, the Veteran discussed the "idyllic" life in the Philippines, including building huts for himself, his girlfriend, and his girlfriend's family.  Review of all the evidence of record, and considering the Veteran's lack of credibility and known problems with authority, indicates that it is more likely that the Veteran went AWOL to spend time with his girlfriend.  

Also at the October 2017 Board videoconference hearing, the undersigned VLJ for that hearing noted that the Veteran had reported having past law enforcement experience.  Per the testimony, the Veteran indicated working as an officer for six years.  When asked if working as an officer resulted in any injury to the right upper extremity, the Veteran merely testified to having pain in the arm and wrist after shooting.  The Board finds it unusual that this would be the only problem noted by the Veteran, considering the damage supposedly caused by the alleged an earlier bayonet wound.

Along these same lines, at the July 2011 Board videoconference hearing, the Veteran testified to working as an undercover officer in narcotics for six years in Iowa.  Upon hearing this, the undersigned VLJ at that hearing asked that the Veteran provide the physical entrance examination conducted when the Veteran applied to the police academy, as such records would likely reflect both the Veteran's mental health at that time, and whether the Veteran had any scarring from a bayonet wound to the right arm.  In response, the Veteran first testified that no physical was performed, and then rolled that testimony back saying, "there was really hardly any physical at all."  While the Board makes no claim to being an expert on the police department practices of the state of Iowa, the Board finds it incredibly unlikely that a complete physical was not performed at the time of the Veteran's application to the police academy.

The Board is not surprised by the Veteran's lack of cooperation with the request for submission of records related to the Veteran's post-service work of six years of service as an undercover narcotics officer, as the other evidence of record reflects that the Veteran misrepresented to the Board in testimony (on two occasions, while under oath) the length of police service.  Per a June 1980 treatment record, after graduating from the police academy in the spring of 1980, the Veteran worked as an officer for only seven weeks until either resigning or being fired, which the Veteran asserts during the recent claim for VA compensation was due to either "blackballing" or "racial overtones or discrimination."  

Such testimony is not the only time the Veteran has, while in pursuit of VA compensation, misrepresented to VA information regarding past law enforcement work.  Per a December 2014 VA treatment record, the Veteran advanced having a job in the "narcotics division of the federal government" upon separating from service.  Three months earlier, in September 2014, the Veteran had to be escorted out of a VA Medical Center (VAMC) by security after becoming hostile because the VAMC refused to provide the Veteran with 95 Oxycodone tablets.  During the altercation, which forced the physician to flee the room in fear and to suggest that the Veteran be sent to a new provider and location, the Veteran showed a badge and claimed to work for the State Department in order to threaten the VA physician.  

Throughout the course of this appeal, the Veteran has submitted multiple revisions to a February 2008 stressor statement.  Each revision has included the year in which it was revised.  Per the 2016 version of the statement, the history is that the Veteran reported to a superior that drug-dealing sailors were intending to kill the superior to prevent him from interfering with their drug plans.  Upon making this report, the Veteran was asked to purchase heroin from the sailors.  After completing the buy, and a subsequent buy, the sailor was arrested and awaited court martial.  

According to this version of events, while the dealer was awaiting trial, the Veteran was flown from the ship to the Philippines, where the Veteran was recruited into a special operation whose mission was to learn how the heroine operation moved supplies.  As part of the operation, the Veteran went undercover and became close with the sailor that took over the heroin operations from the sailor that had been incarcerated.  Eventually, the Veteran met with the big boss and completed a few more transactions.  This eventually led to the creation of "a secret team to get into the heart of the drug operation" that was headed by the Veteran.

The story continues that, upon the formation of the "secret team," the Veteran was being flown to the United States, to Fort Benning, Georgia, to undergo jump school training.  From there, the Veteran was flown to San Diego for scuba training.  The Veteran also underwent weapons training.  The Board notes that none of these trainings appear on the Veteran's DD Form 214; however, per the Veteran's statement, the CIA held the Veteran's certificates of completion and informed that the certificates would subsequently be added to the Veteran's service record.  After completing training, the Veteran was returned to the Philippines.  

The Veteran tells that, upon arriving at the new operational base, he had to sign a "non-disclosure" form stating that if he revealed any information in regards to this secret mission, he could be tried for treason.  The Veteran represents that from there he discussed a series of adventures related to the drug investigation and case building against the drug-dealing sailors, which lasted until corruption set in and "things began to go wrong."  The Veteran's story is that this led to the drug-dealing sailors learning that the Veteran was an informant and threatening the Veteran's life.  

The Veteran's story continues that, a week after testifying against one of the sailors, the Veteran was assaulted after leaving a club (which in most other retellings is identified as a restaurant) in Subic Bay by sailors from the ship.  The Veteran asserts that is was during this altercation that he was allegedly stabbed with the bayonet, and was taken to a city hospital where he alleges receiving 55 stitches.  Given the evidentiary foundation of complete service medical records, and the fact that the Veteran was treated for similar laceration injury as well as other disorders, the Board finds it incredible that a stab wound requiring 55 stitches shows up nowhere in the Veteran's service treatment records, as such laceration injury of this severity and follow up treatment would have been noted had it occurred.  The Veteran then went on to describe the multiple subsequent beatings that occurred after being outed as an informant, and attributed the various AWOLs and other in-service legal troubles to these attacks and the need to run in fear for his life.

At the May 2015 Travel Board hearing, the Veteran testified that the training and secret operations took place "for a year or so" prior to the bayonet assault.  The Board notes that there are no records to support the Veteran's story; however, the Board also acknowledges that the Veteran has testified that no records are available due to this having been a top secret mission.  Even so, the Veteran's service treatment records throw serious doubt on the Veteran having been off ship for nearly a year partaking in trainings and secret missions.  The Veteran's entrance examination was performed in May 1974.  Subsequently, the Veteran received treatment for various problems in September 1974, February 1975, March 1975, June 1975, September 1975, August 1975, January 1976, and October 1976.  To put it simply, the service treatment records do not allow for a gap of one-year in which the Veteran could have been performing these special operations.     

In multiple statements found within the record, including a May 2017 letter, the Veteran further discussed being involved in special CIA and NIS operations in Cambodia, Thailand, Burma, and Laos during the Vietnam era.  Specifically, the 
Veteran alleged taking part in "Operation Brite Light."  The Board notes that "brite" is an alternate spelling of "bright" used in common parlance primarily for advertising cleaning products, such as those found in the average home.  See Dictionary.com, Brite, http://www.dictionary.com/browse/brite.  The Board also notes that while no information is available about "Operation Brite Light," The Encyclopedia of the Vietnam War discusses "Operation Bright Light," in which United States forces mounted 45 separate raids into Cambodia, Laos, and the Republic of Vietnam to rescue American prisoners of war.  See Spencer C. Tucker, The Encyclopedia of the Vietnam War 132 (2d ed. 2011).  The Board notes that these two operations are suspiciously similar, with the operations taking place in the same basic locations, and only differing in mission type (rescue versus drugs) and grammar (bright versus brite).  

Per a letter received in March 2015, the Veteran's attorney informed that at the May 2015 Travel Board hearing the Veteran would be offering new testimony.  It was explained that the reason the Veteran had not offered this testimony/evidence in the 

past was due to "the highly classified nature" of the evidence; however, inconsistent with this alleged reticence to disclose classified information, the Veteran was willing to divulge the evidence in May 2015 due to having no other alternative ("Operation Brite Light" discussed above).  When considering all the evidence of record, including the Veteran's lack of credibility and multiple inconsistent stories, the Board finds that this was merely an attempt to explain the Veteran's various changes in stressor/assault evidence and stories over the long appeals period.

At the May 2015 Travel Board hearing, the Veteran testified that everyone who could have possibly corroborated the Veteran's story concerning the in-service assaults and/or special missions was dead, including family, friends, and fellow service members.  When testifying about the bayonet assault at the May 2015 hearing, the Veteran testified that, after reporting the injury, a nurse was brought in who cut off the bandage, looked at the stitching, and, finding the wound to be clean, prescribed some antibiotics.  This differs from later statements and testimony, discussed above, in which the Veteran advanced having been brought to the infirmary/sick bay and having the wound cleaned and re-bandaged.  Further, the Board notes that if the Veteran had been prescribed antibiotics, it would have appeared in the service treatment records.  

During testimony at the May 2015 Travel Board hearing, the Veteran showed the undersigned VLJ for that hearing pictures that the Veteran advanced having taken as part of the missions.  The Board has reviewed the photographs submitted by the Veteran.  Without commenting on the validity of the photographs themselves, the Board notes that, since first raising the story of the special drug operations during service, the Veteran has always stressed the secrecy of the mission (to the point where the CIA suppressed training certifications).  As such, it is not credible that the Veteran would have been able to obtain, keep, and bring home these mission sensitive photographs; therefore, the Board does not find that these photographs support the Veteran's alleged stressors.


Also in May 2015, VA received a new statement from the Veteran that is contradictory to much of what is discussed above.  In this statement, the drug-dealing sailors learned that the Veteran was an informant and assaulted him, leading to the bayonet stab wound, before the Veteran was recruited for the special drug operations.  Per the Veteran, the NIS recruitment occurred three months after the assault.  Additionally, the Veteran reported that the special mission went on for three years, which is a direct contradiction to the May 2015 testimony in which the Veteran testified that the mission lasted approximately one year.  For all the reasons discussed above, the service treatment records squarely contradict the Veteran's assertion of being on a special assignment for three years.     

In the November 2013 revision to the Veteran's original February 2008 statement, the Veteran advanced having told NIS that he would need to be transferred to a United States base to be protected for reprisals from testifying against the drug-dealing sailor.  The Veteran indicates that this transfer never happened and the Veteran's involvement in the sting was quickly outed (far less than a year).  The Board notes that this statement contradicts the Veteran's later statements that on or about this time he was sent to multiple United States bases to receiving training for the secret drug operations.

At the July 2011 Board videoconference hearing, when asked to describe the first in-service assault, the Veteran did not discuss the bayonet attack.  Rather, the Veteran described a fight in which a group of sailors assaulted him on the ship and attempted to throw him overboard.  Additionally, when testifying about the bayonet assault, the Veteran referred to the group as "some guys," which contradicts later statements and testimony in which the Veteran advanced specifically recognizing members of the group as sailors on the ship.  Further, the Veteran testified that when reporting the stabbing to NIS, the NIS officer looked at the stitching and said the Veteran looked okay.  The Veteran did not testify to being looked at by a nurse or being sent to the infirmary/sick bay to have the wound and stitching cleaned.


Per a February 2008 VA treatment record, it appears that the Veteran shared an in-service incident in which fellow service members tried to stab him and throw him overboard.  This contradicts later testimony and statements in which the stabbing and attempted over-boarding were reported to be two separate incidents. 

In the unmodified February 2008 "Description of Incident"/stressor statement, the Veteran's account significantly differs from later statements and testimony regarding the stabbing assault.  First, the Veteran wrote that, after being assaulted outside a restaurant by multiple sailors, one of the sailors pulled out a butterfly knife (not a bayonet) and stabbed the Veteran in the hand (not the arm).  Additionally, the Veteran denied seeking medical attention or receiving stiches for the hand wound.  Further, for the only time in the record, the Veteran also advanced being stabbed in the leg with a butterfly knife in a second distinct stabbing attack.  The Board notes that, at the time this stressor statement was submitted, the Veteran had not requested service connection for residuals of a right upper extremity injury/bayonet wound.  Rather, the Veteran's story changed after filing for service connection in October 2008, which, coincidentally, was near the time the Veteran received the discredited September 2008 medical opinion from Dr. JPC attributing the right upper extremity residuals to an in-service bayonet stabbing (while simultaneously representing to SSA that the same disorder was due to post-service civilian work).

VA received a January 2007 private mental health treatment record.  Per the record, the Veteran advanced feeling guilty about "a horrific thing that he did in Vietnam that he is having a hard time forgiving himself for."  Per a February 2007 private mental health treatment record, the Veteran was noted to have PTSD related to "things from the Vietnam War."  In a subsequent December 2007 private mental health treatment record, the Veteran conveyed "having flashbacks from the Vietnam War."  The Board notes that 1) the record reflects that the Veteran did not serve in Vietnam during the Vietnam War, and 2) since instituting the claim for service 

connection for an acquired psychiatric disorder, the Veteran has never discussed what "horrific thing" he did in service; rather, all stressors have been attributed to attacks upon himself. 

Finally, while the Board finds that the vast majority of the PTSD diagnoses were based upon the Veteran's reports of in-service assaults, which, for all the reasons discussed above, the Board finds did not occur, the Board also notes that the Veteran has an additional pre-service stressor that may account for any PTSD symptoms displayed by the Veteran.  Relatively recent VA treatment records from 2013 and 2014, including one from August 2013, reflect that the Veteran reported being both sexually abused as a child by a stepbrother, and physically abused by his mother and grandfather.  It seems that some recent diagnoses of PTSD have been based upon both the Veteran's factually incorrect in-service stressors and these new reports of childhood sexual abuse.

Based upon the Veteran's multiple inconsistent stories and lack of credibility, as discussed in detail above, and due to the lack of supporting evidence of record that one or more in-service assaults occurred against the Veteran, the Board finds that the weight of the evidence demonstrates no in-service injury, disease, event, or corroborated stressor that may be attributed to the Veteran's currently diagnosed right upper extremity residuals and acquired psychiatric disorders, and service connection must be denied.  While multiple VA and private physicians have purported to attribute the Veteran's right upper extremity residuals and acquired psychiatric disorders to service, as previously addressed, these purported opinions are based entirely on the inaccurate history of in-service events that the evidence reflects as matters of fact did not occur.  Such purported opinions based on materially inaccurate factual assumptions are of not probative value.  Because the 

preponderance of the evidence is against service connection for either residuals of an injury to the right upper extremity (claimed as a bayonet wound) or an acquired psychiatric disorder, the benefit of the doubt doctrine is not for application.  
38 U.S.C. § 5107; 38 C.F.R. § 3.102.

 
ORDER

Service connection for residuals of an injury to the right upper extremity is denied.

Service connection for an acquired psychiatric disorder is denied.




			
              H. N. SCHWARTZ	STEVEN D. REISS
             Veterans Law Judge                                       Veterans Law Judge
        Board of Veterans' Appeals                           Board of Veterans' Appeals




	                         __________________________________________
J. PARKER
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


